 

 

 

 

 

May 31, 2002


 

Mr. Jeffrey E. Smith
6 Bradson Court
Westfield, NJ 07090


Dear Jeff:


This letter is an offer of certain terms and conditions relating to your
resignation from employment with Alpharma Inc. (the "Company"). This letter will
supercede the terms and conditions of any prior arrangements, whether written or
oral, relating to the terms and conditions of your employment, including the
letter agreement dated July 30, 1991 between the Company and you.

 1.  You confirm your resignation from all officer and director positions with
     the Company effective as of April 24, 2002. You shall continue as an
     employee of the Company through December 31, 2002 at which time, without
     further action on your part or the part of the Company, your resignation as
     an employee shall be fully effective. Through December 31, 2002 you agree
     to be available to the management of the Company at its Fort Lee
     headquarters or by telephone to provide such services and cooperation as
     the Company and its officers shall reasonably request, it being understood
     that any services requested by the Company will not unreasonably interfere
     with any of your future employment opportunities. It is agreed and
     understood that the resignations, both as a director and officer and as an
     employee, in accordance with the provisions of this paragraph shall be
     irrevocable upon your acceptance of and the effectiveness of this letter
     agreement.
 2.  Subject to the terms of this letter the Company shall:
      a. Pay you your full salary (at an annual rate of $475,000 per annum) from
         January 1, 2002 through December 31, 2002 plus all employee and fringe
         benefits available to you immediately prior to April 24, 2002 on the
         terms such benefits were then being provided to you including continued
         accrual of your normal vacation benefits through December 31, 2002.
         However, you will not participate in the Company's Executive Incentive
         Compensation Plan for 2002. All payments required by this subparagraph
         shall be made at the time, and subject to the tax withholding,
         deductions and employee contributions, as any other regularly employed
         executive of the Company. Your participation in all benefit plans as an
         employee will cease as of January 1, 2003
      b. Pay you an amount equal to $475,000 per annum for the period from
         January 1, 2003 through December 31, 2004 (the "Separation Payment
         Period"); it being understood that no further payments under the
         Alpharma Inc. Executive Incentive Compensation Plan shall be due for
         any period on or after January 1, 2002 and that all other employee and
         fringe benefits shall be payable only to the extent specifically
         provided herein. All payments required by this subparagraph shall be
         made at the time, and subject to the tax withholding and deductions, as
         are regular salary payments made to executives of the Company.
      c. The obligation to make the salary payments required pursuant to (a) and
         (b) above shall not be affected by your death and, upon your death, any
         payments remaining due shall be paid to your estate or pursuant to the
         terms of a valid last will and testament.
      d. All outstanding stock options that are not exercisable as of the date
         of your signing of this letter will become immediately exercisable as
         of that day. All outstanding stock options will then remain exercisable
         through the earlier of the stated expiration date or December 31, 2004
         or, should you die prior to December 31, 2004, for such period of time
         after your death as provided by the applicable option plan.
      e. Your status as an active employee in the Alpharma Pension Plan and
         Supplemental Pension Plan will cease as of December 31, 2002. Your
         aggregate annual benefit under both of these plans and all other
         agreements relating to pension benefits is $125,000 per annum
         commencing upon your 65th birthday. You may elect a reduced early
         retirement benefit, a reduced joint survivor benefit or a partial lump
         sum distribution (with respect to the accrued benefit for the Pension
         Plan effective December 31, 1994 and prior), based on the provisions of
         the Pension Plan and any actuarial assumptions that are used to
         calculate lump sum distributions then in effect for all other plan
         participants.
      f. In lieu of your participation in certain other employee benefit plans
         for 2003 and 2004, the Company will provide you with a special payment
         of $125,000 less all applicable withholding taxes upon the expiration
         of the period during which you may revoke this agreement; provided that
         you have taken no action to revoke this agreement.
      g. On December 31, 2002 you, and your otherwise eligible family members,
         during your life and for two years thereafter, will be eligible to
         participate in the Company's Retiree Medical Plan. Your Retiree Medical
         Plan shall have coverages equal to that existing under the Company's
         health, prescription, dental and vision plans (as it applies to Company
         executives) as in existence from time to time.
      h. For the period from January 1, 2003 through December 31, 2004, you
         shall be entitled to certain other welfare and similar benefits (it
         being understood that such benefits are limited to participation in the
         health, prescription, dental and vision plan, executive car allowance
         including car insurance premiums (at the rate for you in effect for
         2002) and a $2,000 annual maintenance allowance, tax and financial
         planning payments as agreed, life insurance and annual health physical)
         for the full Separation Payment Period upon your payment of any
         employee contributions to or with respect to such plans as are
         applicable to executive employees of the Company from time to time
         during the Separation Payment Period. Except as specifically set forth
         above, the terms and conditions of said plans (including the coverages
         provided thereunder) shall be equal to that available to other
         Executive employees of the Company from time to time.
      i. You are being offered continued health benefits as provided by "COBRA"
         at the times and for the periods prescribed by law upon the terms and
         conditions available to employees of the Alpharma Group as of such
         eligibility dates.
      j. Upon the effective date of your resignation, you will be entitled to
         possession of the IBM Think Pad computer currently in use, provided
         that the Company may, at any time, request that all Company material be
         removed from said computer and, prior to removal, you shall hold such
         material confidential. In addition, you will be entitled to the use of
         your current cell phone through December 31, 2002. You will also remain
         on the Alpharma e-mail system until you take a position with another
         company.

 3.  (a) In consideration of the promises of the Company in paragraph 2 above
     and otherwise herein, which you acknowledge are in excess of what you would
     otherwise be entitled to receive, you hereby release each of the entities
     of the Company their affiliates, officers, employees and directors
     (collectively the "Releasees") from and against any and all claims,
     demands, causes of action, damages, expenses and liabilities, whether now
     known or unknown, which you now or may later have against the Releasees
     which relate in any way to your employment with the Company, or any entity
     therein, or any other matter arising on or prior to the date of this letter
     (a "Claim"). This includes, without in any way limiting the foregoing
     language, any and all claims under Title VII of the Civil Rights Act of
     1964, as amended, the Americans with Disabilities Act of 1990, the Civil
     Rights Act of 1991, the Reconstruction Era Civil Rights Act, as amended,
     the Family and Medical Leave Act of 1993, the Worker Adjustment and
     Retraining Act, the Employee Retirement Income Security Act of 1974, as
     amended, the Fair Labor Standards Act, the United States Constitution, the
     Constitution of the State of New Jersey and/or any and all other local,
     state or federal statute, law, order, rule, regulation or ordinance
     (including but not limited to labor, employment, benefit or wage matters),
     and/or any and all contract or tort claims. Nothing herein shall in any way
     be construed as waiving any rights you have or may have arising out of this
     agreement or with respect to any rights you have or may have to benefits or
     coverages (vested or otherwise) promised herein under the terms of the
     relevant Company benefit plan.

     (b) The Company confirms that certain indemnification for suits and other
     actions brought against you by reason of the fact that you were an officer
     of the Company will be provided to you pursuant to the terms of Section 2
     of the Company's Certificate of Incorporation, a copy of which is attached
     hereto. Said Section shall not be amended in any manner which would cause
     you to be treated differently from other present or future officers of the
     Company.

 4.  In signing this letter you represent that you have not filed any Claim
     against the Releasees and hereby covenant not to file any such Claim. You
     further agree that, in the event any Claim is brought by a governmental
     agency, this letter shall serve as a complete defense to such Claim.
 5.  You and the Company agree that in the event of any breach by either, the
     non-breaching party shall be entitled, in addition to its other rights and
     remedies, to enforce its rights under this Agreement by specific
     performance, injunction and/or other equitable relief in order to enforce
     or prevent any violations (whether anticipatory, continuing or future) of
     the provision of this Agreement.
 6.  The Company agrees not to make any statement at any time, which disparages
     you or the services you have provided for the Company, and you agree not to
     make any statement at any time, which disparages the Company or its
     officers, directors or employees. The Company will give you employment
     references in a manner which it reasonably believes accurately portrays
     your employment with the Company in a positive manner. You agree not to
     disclose or use in any manner any information regarding the Company or its
     businesses, products, operations, technology or plans unless and until such
     information shall have become generally known to the public other than as a
     result of any disclosure or other action by you. It is understood that the
     provisions of this paragraph are not meant to, and shall not, prevent you
     from cooperating with any governmental investigation related to the
     Company.
 7.  The Company will pay for executive outplacement services to assist you in
     obtaining further employment in accordance with the arrangement made for
     the "Leaders in Transition" program with Manchester Associates. The Company
     shall not be responsible for any of your personnel expenses associated with
     obtaining employment.
 8.  This letter contains the entire agreement between you and the Company with
     respect to the subject matter hereof and supersedes all prior agreements or
     understandings, written or oral. You acknowledge that the Company has made
     no warranties, promises or representations of any kind upon which you have
     relied in executing this letter except as specifically set forth herein.
 9.  You acknowledge that you have read this letter carefully and understand all
     of its terms. You understand that you have the right to obtain, and you
     acknowledge that you have obtained legal counsel prior to signing this
     letter and that you have been provided with reasonable time to obtain and
     consider such counsel. You also understand that this letter shall not be
     effective or enforceable and no payments or rights shall be due hereunder
     until both (a) you sign and return the enclosed copy of this letter to the
     Vice President and Chief Legal Officer of the Company and (b) 10 business
     days after the date you return a signed copy of this letter has expired
     without you or your counsel giving written notice that you are revoking
     your acceptance of this letter. This letter is open for acceptance by you
     until the close of business on June 14, 2002.
 10. If the Company or substantially all of its assets are sold all of the
     obligations of this agreement shall be deemed to be assumed by the
     purchaser.

 

Very truly yours,


Alpharma Inc.




By: _____________________________

Ingrid Wiik, President and Chief Executive Officer

 

The undersigned agrees to all of the terms and conditions of this letter,
including without limitation, the Release contained herein.

 

 

Jeffrey E. Smith

Dated: _____________, 2002

 

 

 

_________________________________

Jeffrey E. Smith